DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13, drawn to a lampshade, in the reply filed on 8/26/2021 is acknowledged.  Accordingly, Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Applicant's election with traverse of Species A in the reply filed on 8/26/2021 is acknowledged.  In light of Applicant’s arguments, such being found persuasive, the election of species requirement is withdrawn accordingly.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 and 8/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 7, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubuc (US 2004/0004836).

In regards to claim 1, Dubuc discloses in Figures 8 and 14, a lampshade structure (10), comprising: a first light-transmitting surface of a lampshade body (surface of 10 facing 50) close to a light-emitting element (50), including a scattering structure (20) to outwardly refract light emitted by the light- emitting element (see Fig. 8); and a second light-transmitting surface of the lampshade body (surface of 10 facing away from 50) away from the light-emitting element (see Fig. 14).

In regards to claim 2, Dubuc discloses in Figures 8 and 14, the scattering structure (20)  includes at least one first scattering surface to downwardly refract the light emitted by the light-emitting element (angled planar surface of 10 with 20 thereon as seen in Fig. 14, refracting light to the left as oriented in Fig. 8).

In regards to claim 3, Dubuc discloses in Figures 8 and 14, the at least one first scattering surface is a plane (see Fig. 14) and arranged obliquely relative to a vertical surface (see Fig. 14) and including an upper edge portion and a lower edge portion (right and left respectively as oriented in Fig. 14), the upper edge portion (on right) is away from the light-emitting element (50, see Fig. 14), and the lower edge portion (on left) is close to the light-emitting element (50, see Fig. 14).




In regards to claim 7, Dubuc discloses in Figures 8 and 14, the lampshade body (10) includes a second scattering surface (surface of 10 with 30 thereon) to outwardly refract light refracted by the scattering structure (see Fig. 8).

In regards to claim 8, Dubuc discloses in Figures 8 and 14, the second scattering surface is a step-like structure (illustrated in Fig. 8).

In regards to claim 12, Dubuc discloses in Figures 8 and 14, a reinforcing cover arranged on the first light-transmitting surface (vertical wall at bottom of 10), wherein the scattering structure is arranged on the reinforcing cover (20 is arranged on said vertical wall by way of scattering surface of the first light transmitting surface).

In regards to claim 13, Dubuc discloses in Figures 8 and 14, a connecting member connected to an external structural member (vertical wall at bottom of 10, must be connected to some structural member in order to be maintained in place, see illustration in Fig. 10), the connecting member being arranged on the first light-transmitting surface (the vertical wall of 10 is on the first light transmitting surface, see Figs. 10 and 14 for illustration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubuc.

In regards to claim 4, Dubuc teaches an oblique angle between the at least one first scattering surface and the vertical surface (see Fig. 14) but fails to disclose or fairly suggest said angle is 20° to 25°.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to set such an angle for the scattering surface in order to direct the light to the desired angle required for the devices particular application.  Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 6, Dubuc teaches in an alternative embodiment the at least one first scattering surface (surface of 10 facing 50) is curved (around 50, see Figs. 9 and 12 for illustration) but fails to disclose or fairly suggest said surface is spherical or hemispherical.
In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Dubuc. 
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, including that which is listed on the attached PTO-892 fails to disclose or render obvious in particular a lampshade structure, comprising: a first light-transmitting surface of a lampshade body close to a light-emitting element, including a scattering structure to outwardly refract light emitted by the light- emitting element; a second light-transmitting surface of the lampshade body away from the light- emitting element; and a second scattering surface to outwardly refract light refracted by the scattering structure; the lampshade body is a quadrangular frustum structure, where an area of the first light- transmitting surface is greater than an area of the second light-transmitting surface; the quadrangular frustum structure includes two first sides of the lampshade body and two second sides of the lampshade .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.